


109 HR 5536 IH: To implement the Western Hemisphere Travel Initiative and

U.S. House of Representatives
2006-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5536
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2006
			Ms. Slaughter (for
			 herself and Mr. McHugh) introduced the
			 following bill; which was referred to the Committee on Homeland Security, and in
			 addition to the Committees on International Relations and
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To implement the Western Hemisphere Travel Initiative and
		  other registered traveler programs of the Department of Homeland
		  Security.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting American Commerce and Travel Act of 2006.
		2.FindingsCongress finds the following:
			(1)Approximately 23 million United States
			 citizens annually cross the northern or southern border.
			(2)Twenty-seven
			 percent of United States citizens and 40 percent of Canadian citizens possess a
			 valid passport.
			(3)Canada is the
			 United States largest trading partner, with an average of $1.1 billion in goods
			 crossing the United States-Canada border every day.
			(4)In 2004, Canadians
			 made 14 million visits to the United States and spent $10.3 billion in the
			 United States.
			3.Report on
			 existing documentation requirements
			(a)In
			 generalNot later than 120
			 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security and the Secretary of State shall jointly submit to the Committee on
			 Homeland Security and the Committee on the Judiciary of the House of
			 Representatives and the Committee on Homeland Security and Governmental Affairs
			 and the Committee on the Judiciary of the Senate a report examining the
			 feasibility, method, cost, and time period of implementation, cost and security
			 advantages, if any, and the impact on cross-border traffic of using a State
			 driver’s licence that satisfies the minimum document requirements and issuance
			 standards for a State driver’s licence under section 202 of the REAL ID Act of
			 2005 as sufficient to denote identity and citizenship, for all travel into the
			 United States by United States citizens in order to satisfy the requirement of
			 section 7209(b) of the Intelligence Reform and Terrorism Prevention Act of 2004
			 (Public Law 108–458) (commonly referred to as the Western Hemisphere Travel
			 Initiative).
			(b)Review of study
			 by Government Accountability OfficeNot later than 120 days after submission of
			 the report required under subsection (a), the Comptroller General of the United
			 States shall review the report and submit an audit of the report to the
			 Committee on Homeland Security and the Committee on the Judiciary of the House
			 of Representatives and the committee on Homeland Security and Governmental
			 Affairs and the Committee on the Judiciary of the Senate.
			4.Western
			 Hemisphere Travel Initiative
			(a)Extension of
			 deadline for implementationSubsection (b)(1) of section 7209 of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 is amended—
				(1)in the first
			 sentence, by inserting on its own when produced after
			 sufficient; and
				(2)in the second
			 sentence, by striking January 1, 2008 and inserting
			 September 15, 2009.
				(b)Prohibition on
			 implementation of tiered approachSubsection (b)(2) of section 7209 of such
			 Act is amended by adding at the end the following new sentence: The plan
			 developed under paragraph (1) shall require the implementation at the same time
			 of the documentation requirements described in such paragraph for all
			 international travel, regardless of whether such travel is by air, sea, or
			 land..
			(c)Travel to Canada
			 and MexicoSection 7209(b) of
			 such Act is amended by adding at the end the following new paragraphs:
				
					(3)Process for
				United States citizens lacking required documentsThe Secretary of Homeland Security, in
				consultation with the Secretary of State, shall establish a process to permit a
				citizen of the United States who does not possess a passport or other document,
				or combination of documents, as required under paragraph (1), to re-enter the
				United States at an international land border of the United States.
					(4)Special rule for
				certain minorsUnited States citizens who are less than 16 years
				of age shall not be required to present to an immigration officer a passport or
				other document, or combination of documents, as required under paragraph (1),
				when returning to the United States from Canada at any port of entry along the
				international land border between the United States and
				Canada.
					.
			(d)Issuance by
			 Department of State of North American travel cards
				(1)In
			 generalIn accordance with
			 section 7209 of the Intelligence Reform and Terrorism Prevention Act of 2004,
			 the Secretary of State, in consultation with the Secretary of Homeland
			 Security, shall issue to United States citizens who submit an application in
			 accordance with paragraph (4) a travel document that will serve as a North
			 American travel card. The Secretary of State may refer to a North American
			 travel card by any name the Secretary determines appropriate.
				(2)ApplicabilityA North American travel card shall be
			 deemed to be a United States passport for the purpose of United States laws and
			 regulations relating to United States passports.
				(3)Use and
			 limitationA North American
			 travel card may be used for the purpose of facilitating international travel by
			 United States citizens in accordance with section 7209(b) of the Intelligence
			 Reform and Terrorism Prevention Act of 2004. The Secretary of State may limit
			 the use of a North American travel card to only international air travel. If
			 the Secretary does so limit the use of a North American travel card, the
			 Secretary shall submit to Congress a report explaining why the North American
			 travel card is so limited.
				(4)Application for
			 issuance
					(A)In
			 generalTo be issued a North American travel card, a United
			 States citizen shall submit an application to the Secretary of State. Such
			 application shall contain the same information as is required by the Secretary
			 to determine citizenship, identity, and eligibility for issuance of a United
			 States passport.
					(B)Acceptance of
			 applicationsThe Secretary of State may begin accepting
			 applications for North American travel cards beginning on the date that is one
			 year after the date of the enactment of this Act.
					(C)Rapid
			 issuanceNot later than ten
			 business days after receipt of an application (including any applicable fees)
			 from a United States citizen for a North American travel card, the Secretary of
			 State shall provide such citizen with such card.
					(5)Expedited
			 traveler programsThe North American travel card shall be
			 designed and produced so as to provide a platform on which the expedited
			 traveler programs of the Department of Homeland Security, such as NEXUS, NEXUS
			 AIR, SENTRI, FAST, and Registered Traveler can be added.
				(6)FeeExcept
			 as in provided in paragraph (8), an applicant for a North American travel card
			 shall submit an application under paragraph (4) together with a single
			 nonrefundable fee in an amount to be determined by the Secretary of State. Fees
			 for a North American travel card shall be deposited as an offsetting collection
			 to the appropriate Department of State appropriation, to remain available until
			 expended. Such fee shall not exceed $20, and the Secretary shall seek to keep
			 such fee as low as possible, based on the cost of service.
				(7)Rule of
			 constructionNothing in this
			 Act shall be construed as limiting, altering, modifying, or otherwise affecting
			 the validity of a United States passport. A United States citizen may possess a
			 United States passport and a North American travel card.
				(8)Expedited
			 processingThe Secretary of
			 State shall seek to expedite the speed with which North American travel cards
			 are issued in response to citizens’ applications by whatever means possible in
			 order to support spontaneous travel between border communities in the United
			 States, Canada, and Mexico.
				(e)Travel document
			 for travel into United StatesFor purposes of the plan required
			 under section 7209(b) of the Intelligence Reform and Terrorism Prevention Act
			 of 2004, a North American travel card issued under this section shall be
			 considered a document sufficient on its own when produced to denote identity
			 and citizenship for travel into the United States by United States
			 citizens.
			(f)Foreign
			 cooperationIn order to maintain and encourage cross-border
			 travel and trade, the Secretary of State and the Secretary of Homeland Security
			 shall use all possible means to coordinate with the appropriate representatives
			 of foreign governments to ensure that their citizens and nationals possess, not
			 later than September 15, 2009, appropriate documentation to allow such citizens
			 and nationals to cross into the United States.
			(g)Public
			 promotionTo promote travel and trade across the United States
			 border, the Secretary of State and the Secretary of Homeland Security shall
			 develop a public communications plan to promote to United States citizens,
			 representatives of the travel and trade industries, and local government
			 officials information relating to the North American travel card program and
			 the expedited traveler programs of the Department of Homeland Security.
			(h)Private
			 collaborationNot later than
			 six months after the date of the enactment of this Act, the Secretary of State
			 and the Secretary of Homeland Security shall submit to Congress a report on
			 their efforts to solicit policy suggestions from the private sector concerning
			 implementation of section 7209 of the Intelligence Reform and Terrorism
			 Prevention Act of 2004. This report should include the private sector’s
			 recommendations concerning how air, sea, and land travel between countries in
			 the Western Hemisphere can be improved while enhancing security.
			(i)AccessibilityIn order to make the North American travel
			 card easily obtainable, the Secretary of Homeland Security shall accept
			 applications for the card at all NEXUS and FAST enrollment centers.
			(j)Equipment at the
			 bordersThe Secretary of Homeland Security shall ensure that, not
			 later than September 15, 2009, all land border ports of entry along the
			 international land border of the United States and Canada and the United States
			 and Mexico are equipped with the appropriate technology to read a North
			 American travel card.
			(k)Statutory
			 authority
				(1)State Department
			 Basic Authorities Act of 1956The State Department Basic
			 Authorities Act of 1956 is amended—
					(A)in section 3(m) (22
			 U.S.C. 2670(m)), by inserting , North American travel card,
			 after passport;
					(B)in section 4 (22
			 U.S.C. 2671)—
						(i)in
			 subsection (b)(2)(I), by inserting , North American travel
			 cards, after passports; and
						(ii)in
			 subsection (d)(3), by inserting or North American travel cards
			 after passports;
						(C)in section 33(1)
			 (22 U.S.C. 2705(1)), by striking passport, and inserting
			 passport or North American travel card,;
					(D)in section
			 37(a)(1) (22 U.S.C. 2709(a)(1)), by inserting , North American travel
			 card, after passport;
					(E)in section 42 (22
			 U.S.C. 2714)—
						(i)in
			 subsection (a)—
							(I)in paragraph (1),
			 by inserting or North American travel card after
			 passport each place such term appears; and
							(II)in paragraph (2)—
								(aa)in
			 the heading, by inserting and North American travel card after
			 passport; and
								(bb)by
			 inserting or North American travel card after
			 passport each place such term appears; and
								(ii)in
			 subsection (d), by striking passport, and inserting
			 passport or North American travel card,; and
						(F)in section 49 (22
			 U.S.C. 2721)—
						(i)in
			 the heading, by inserting and North American travel cards after
			 passports; and
						(ii)by
			 inserting or North American travel card after
			 passport.
						(2)Act of July 3,
			 1926Section 1 of the Act of July 3, 1926 (Chapter 772; 44 Stat.
			 887; 22 U.S.C. 211a), is amended by adding at the end the following new
			 sentence: Nothing in this section shall be construed to prevent the
			 Secretary from issuing a passport in the form of a North American travel card
			 that is valid for travel only through land border ports of entry between the
			 United States and Canada and the United States and Mexico..
				(3)Immigration and
			 Nationality ActThe Immigration and Nationality Act is
			 amended—
					(A)in section 215 (8
			 U.S.C. 1185)—
						(i)in
			 subsection (b), by inserting or North American travel card, if
			 appropriate after passport; and
						(ii)in
			 subsection (f), by inserting North American travel cards (if
			 appropriate), after Passports,;
						(B)in section
			 231(c)(5) (8 U.S.C. 1221(c)(5)), by inserting or North American travel
			 card number, if appropriate before the semicolon;
					(C)in section
			 241(c)(3)(B)(vi) (8 U.S.C. 1231(c)(3)(B)(vi)), by inserting or North
			 American travel card after passport; and
					(D)in section
			 274A(b)(1)(B)(i) (8 U.S.C. 1324a(b)(1)(B)(i)), by inserting or North
			 American travel card before the semicolon.
					(l)ReportsThe
			 Secretary of State shall, on a quarterly basis during the first year of
			 issuance of North American travel cards and on an annual basis thereafter,
			 submit to Congress a report containing information relating to the number of
			 North American travel cards issued during the immediately preceding quarter or
			 year, as appropriate, and the number of United States citizens in each State
			 applying for such cards.
			5.Improving the NEXUS
			 and FAST registered traveler programs
			(a)Merging
			 requirements of NEXUS and FAST
				(1)In
			 generalThe Secretary of
			 Homeland Security shall merge the procedures for the programs described in
			 subsection (k) into a single procedure, with common eligibility and security
			 screening requirements, enrollment processes, and sanctions regimes.
				(2)Specific
			 requirementsIn carrying out paragraph (1), the Secretary shall
			 ensure that—
					(A)the procedures for
			 the programs known as NEXUS Highway, NEXUS
			 Marine, and NEXUS Air are integrated into such a single
			 procedure; and
					(B)the processes
			 relating to eligibility and security screening are identical to those for the
			 FAST program described in subsection (l)(2) on the date of the enactment of
			 this Act.
					(b)Integrating
			 NEXUS and FAST information systemsThe Secretary of Homeland Security shall
			 integrate all databases and information systems for the programs described in
			 subsection (k) in a manner that will permit any identification card issued to a
			 participant to operate in all locations where a program described in such
			 subsection is operating.
			(c)Creation of
			 NEXUS convertible lanesIn
			 order to expand the NEXUS program described in subsection (k)(2) to major
			 northern border crossings, the Secretary of Homeland Security, in consultation
			 with appropriate representatives of the Government of Canada, shall equip the
			 following northern border crossings with NEXUS technology:
				(1)Pembina, North
			 Dakota.
				(2)Sault Ste. Marie,
			 Michigan.
				(3)Alexandria Bay, New
			 York.
				(4)Portal, North
			 Dakota.
				(5)Sweet Grass,
			 Montana.
				(6)International
			 Falls, Minnesota.
				(d)Creation of
			 remote enrollment centersThe
			 Secretary of Homeland Security, in consultation with appropriate
			 representatives of the Government of Canada, shall create a minimum of six
			 remote enrollment centers for the programs described in subsection (k). Such a
			 remote enrollment center shall be established at each of the border crossings
			 described in subsection (c).
			(e)Creation of
			 mobile enrollment centersThe
			 Secretary of Homeland Security, in consultation with appropriate
			 representatives of the Government of Canada, shall create a minimum of four
			 mobile enrollment centers for the programs described in subsection (k). Such
			 mobile enrollment centers shall be used to accept and process applications in
			 areas currently underserved by such programs. The Secretary shall work with
			 State and local authorities in determining the locations of such mobile
			 enrollment centers.
			(f)On-line
			 application processThe Secretary of Homeland Security shall
			 design an on-line application process for the programs described in subsection
			 (k). Such process shall permit individuals to securely submit their
			 applications on-line and schedule a security interview at the nearest
			 enrollment center.
			(g)Promoting
			 enrollment
				(1)Creating
			 incentives for enrollmentIn order to encourage applications for
			 the programs described in subsection (k), the Secretary of Homeland Security
			 shall develop a plan to admit participants at a rate that does not exceed $20
			 per card issued for each of such programs. The fee for the first renewal for
			 participation in each such program shall be waived.
				(2)Customer service
			 phone numberIn order to provide potential applicants with timely
			 information for the programs described in subsection (k), the Secretary of
			 Homeland Security shall create a customer service telephone number for such
			 programs.
				(3)Publicity
			 campaignThe Secretary shall
			 carry out a program to educate the public regarding the benefits of the
			 programs described in subsection (k).
				(h)Travel document
			 for travel into United StatesFor purposes of the plan required
			 under section 7209(b) of the Intelligence Reform and Terrorism Prevention Act
			 of 2004, an identification card issued to a participant in a program described
			 in subsection (k) shall be considered a document sufficient on its own when
			 produced to denote identity and citizenship for travel into the United States
			 by United States citizens and by categories of individuals for whom
			 documentation requirements have previously been waived under section
			 212(d)(4)(B) of the Immigration and Nationality Act (8 U.S.C.
			 1182(d)(4)(B)).
			(i)Consolidated
			 background check process
				(1)RequirementThe
			 Secretary of Homeland Security, in consultation with the Attorney General,
			 shall establish a single process for conducting the security screening and
			 background checks of individuals participating in any of the programs
			 identified under paragraph (2).
				(2)Included
			 programsThe process established under paragraph (1) shall apply
			 to the following programs:
					(A)The Transportation
			 Worker Identification Credential.
					(B)The security risk
			 determination and related background checks under section 5103a of title 49,
			 United States Code, performed by the Transportation Security Administration as
			 part of the Department of Transportation Hazardous Materials Endorsement
			 credentialing program.
					(C)The programs
			 described in subsection (k).
					(D)The Secure
			 Electronic Network for Travelers Rapid Inspection, or SENTRI,
			 program authorized under section 286(q) of the Immigration and Nationality Act
			 (8 U.S.C. 1356(q)).
					(E)The Registered
			 Traveler program of the Transportation Security Administration.
					(3)Features of
			 processThe process established under paragraph (1) shall include
			 the following:
					(A)A single
			 submission of security screening information, including personal data and
			 biometric information as appropriate, necessary to meet the security
			 requirements of all applicable departmental programs.
					(B)An ability to
			 submit such security screening information at any location or through any
			 process approved by the Secretary with respect to any of the applicable
			 departmental programs.
					(C)Acceptance by the
			 Department of a security clearance or other credential issued by a Federal
			 agency, to the extent that the security clearance process of the agency
			 satisfies requirements that are at least as stringent as those of the
			 applicable departmental programs under paragraph (2).
					(D)Appropriate
			 standards and procedures for protecting individual privacy, confidentiality,
			 record retention, and addressing other concerns relating to information
			 security.
					(4)DeadlinesThe
			 Secretary of Homeland Security shall—
					(A)not later than six
			 months after the date of the enactment of this Act, submit to the appropriate
			 congressional committees (as defined in section 2 of the Homeland Security Act
			 of 2002 (6 U.S.C. 101)) a description of the process developed under this
			 subsection; and
					(B)not later than 12
			 months after the date of the enactment of this Act, begin implementing such
			 process.
					(5)Inclusion of
			 other programsThe Secretary of Homeland Security shall review
			 other existing or developing Department of Homeland Security programs that
			 include security screening or background checks for participating individuals,
			 and report to the appropriate congressional committees (as defined in section 2
			 of the Homeland Security Act of 2002 (6 U.S.C. 101)) any recommendations for
			 inclusion of such additional programs in the consolidated screening process
			 established under this section.
				(6)Relationship to
			 other lawsNothing in this
			 subsection affects:
					(A)any statutory or
			 regulatory requirement relating to the operation or standards of the programs
			 described in paragraph (2).
					(B)any statutory
			 requirement relating to title III of the Intelligence Reform and Terrorism
			 Prevention Act of 2004.
					(j)Reports
				(1)Report on
			 implementationNot later than
			 one year after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall submit to the appropriate congressional committees (as defined
			 in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)) a report on
			 the implementation of subsections (a) through (i).
				(2)Report on
			 coordinationNot later than
			 six months after the date of the enactment of this Act, the Secretary of
			 Homeland Security shall submit to the appropriate congressional committees (as
			 defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)) a
			 report on the work being performed to streamline and coordinate the following
			 programs:
					(A)The programs
			 described in subsection (k).
					(B)The Secure
			 Electronic Network for Travelers Rapid Inspection, or SENTRI,
			 program authorized under section 286(q) of the Immigration and Nationality Act
			 (8 U.S.C. 1356(q)).
					(C)The Registered
			 Traveler program of the Transportation Security Administration.
					(k)ProgramsThe
			 programs described in this subsection are the following:
				(1)The FAST program
			 authorized under subpart B of title IV of the Tariff Act of 1930 (19 U.S.C.
			 1411 et seq.)
				(2)The NEXUS program
			 authorized under section 286(q) of the Immigration and Nationality Act (U.S.C.
			 1356(q)).
				6.Cost-benefit
			 analysis of implementation of section 7209(b) of the Intelligence Reform and
			 Terrorism Prevention Act of 2004
			(a)In
			 generalThe Secretary of
			 Homeland Security shall, in accordance with subsection (c), conduct a
			 cost-benefit analysis of the implementation of the requirements of section
			 7209(b) of the Intelligence Reform and Terrorism Prevention Act of 2004 with
			 respect to the issuance and use of North American travel cards and NEXUS and
			 FAST identification cards as documents sufficient on their own when produced to
			 denote identity and citizenship for travel into the United States.
			(b)Publication
				(1)Results of
			 analysis and Notice of Proposed RulemakingThe Secretary shall
			 publish in the Federal Register the results of the analysis required under
			 subsection (a), together with a Notice of Proposed Rulemaking of the Department
			 of Homeland Security with respect to the issuance of North American travel
			 cards and NEXUS and FAST identification cards as satisfying the requirements of
			 section 7209(b) of the Intelligence Reform and Terrorism Prevention Act of 2004
			 (commonly referred to as the Western Hemisphere Travel Initiative).
				(2)Time for
			 publicationThe Secretary may
			 not publish in the Federal Register the Notice of Proposed Rulemaking referred
			 to in paragraph (1) until the report required under section 3(a) has been
			 submitted to the committees specified in subsection (a) of such section.
				(c)ProgramThe Secretary shall conduct the analysis
			 required under subsection (a) in accordance with the requirements for a
			 significant regulatory action as set forth and defined in Executive Order 12866
			 (issued on September 30, 1993; published in the Federal Register on October 4,
			 1993). Such analysis shall include the following information:
				(1)An assessment, including the underlying
			 analysis, of benefits anticipated from the regulatory action (such as the
			 promotion of the efficient functioning of the economic and private markets, the
			 enhancement of health and safety, the protection of the natural environment,
			 and the elimination or reduction of discrimination or bias) together with, to
			 the extent feasible, a quantification of those benefits.
				(2)An assessment,
			 including the underlying analysis, of costs anticipated from the regulatory
			 action (such as the direct cost both to the United States Government in
			 administering the regulation and to businesses and others in complying with the
			 regulation, and any adverse effects on the efficient functioning of the
			 economy, private markets (including productivity, employment, and
			 competitiveness), health, safety, and the natural environment), together with,
			 to the extent feasible, a quantification of those costs.
				(3)An assessment,
			 including the underlying analysis, of costs and benefits of potentially
			 effective and reasonably feasible alternatives to the planned regulation,
			 identified by the agencies or the public (including improving the current
			 regulation and reasonably viable nonregulatory actions), and an explanation why
			 the planned regulatory action is preferable to potential alternatives.
				(d)Subsequent
			 publicationThe Secretary
			 shall publish in the Federal Register after publication of the analysis and the
			 Notice of Proposed Rulemaking under subsection (b) information that—
				(1)identifies for the
			 public, in a complete, clear, and simple manner, the substantive changes
			 between the draft of the proposed regulatory action submitted to the Office of
			 Information and Regulatory Affairs of the Office of Management and Budget for
			 review and the action subsequently announced; and
				(2)identifies for the
			 public those changes in the regulatory action that were made at the suggestion
			 or recommendation of the Office of Information and Regulatory Affairs.
				
